DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/6/2020 and 9/1/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
For claim 2, the prior arts on record do not teach, describe and/or suggest all the limitations as presented in the claim as a whole and specifically determine, based on the sensor data, an amount of time remaining until the ocean-going vessel is ready to be off-loaded and select, based on the amount of time remaining, an operational mode for operating the autonomous, ocean-going vessel; and operating the autonomous, ocean-going vessel according to the selected operational mode.

Claims 3-8 depend on claim 2, requiring all the depended limitations/features are also allowable. 

For claim 9, the prior arts on record do not teach, describe and/or suggest all the limitations as presented in the claim as a whole and specifically determine, based on 

Claims 10-15 depend on claim 9, requiring all the depended limitations/features are also allowable. 

For claim 16, the prior arts on record do not teach, describe and/or suggest all the limitations as presented in the claim as a whole and specifically determine, based on the sensor data, an amount of time remaining until the ocean-going vessel is ready to be off-loaded and select, based on the amount of time remaining, an operational mode for operating the autonomous, ocean-going vessel; and operating the autonomous, ocean-going vessel according to the selected operational mode.

Claims 17-21 depend on claim 16, requiring all the depended limitations/features are also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2009/0193715) Wilcox discloses an autonomous ocean vessel for determining the harvest of products or food at the vessel and operating the vessel in different operational modes.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503. The examiner can normally be reached 7:30 AM-5 PM Mon-Fri, Alt. Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SZE-HON KONG/Primary Examiner, Art Unit 3661